UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GaveKal Knowledge Leaders Fund Advisor Class (GAVAX) Institutional Class (GAVIX) Semi-Annual Report February 28, 2013 GaveKal Knowledge Leaders Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 9 Supplemental Information 15 Expense Example 17 This report and the financial statements contained herein are provided for the general information of the shareholders of the GaveKal Knowledge Leaders Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.GavekalFunds.com GaveKal Knowledge Leaders Fund SCHEDULE OF INVESTMENTS As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 73.7% CONSUMER DISCRETIONARY – 11.8% Lowe's Cos., Inc. $ Mattel, Inc. NIKE, Inc. - Class B Omnicom Group, Inc. Shimano, Inc. Time Warner, Inc. Viacom, Inc. - Class B CONSUMER STAPLES – 18.0% Coca-Cola Co. Colgate-Palmolive Co. FamilyMart Co., Ltd. Heineken N.V. Henkel A.G. & Co. KGaA L'Oreal S.A. Lawson, Inc. PepsiCo, Inc. Procter & Gamble Co. Reckitt Benckiser Group PLC Seven & I Holdings Co., Ltd. Wal-Mart Stores, Inc. HEALTH CARE – 28.5% Abbott Laboratories Astellas Pharma, Inc. Baxter International, Inc. Becton, Dickinson and Co. Bristol-Myers Squibb Co. C.R. Bard, Inc. Celgene Corp.* Chugai Pharmaceutical Co., Ltd. Eli Lilly & Co. Getinge A.B. - B Shares Gilead Sciences, Inc.* Henry Schein, Inc.* Hisamitsu Pharmaceutical Co., Inc. Johnson & Johnson Pfizer, Inc. Quest Diagnostics, Inc. Sysmex Corp. GaveKal Knowledge Leaders Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Zimmer Holdings, Inc. $ INDUSTRIALS – 4.6% Cintas Corp. Experian PLC Lockheed Martin Corp. Southwest Airlines Co. INFORMATION TECHNOLOGY – 10.8% Adobe Systems, Inc.* CA, Inc. EMC Corp.* Google, Inc. - Class A* Intel Corp. Juniper Networks, Inc.* SAP A.G. Synopsys, Inc.* TOTAL COMMON STOCKS (Cost $73,292,234) Principal Amount SHORT-TERM INVESTMENTS – 25.9% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $28,357,165) TOTAL INVESTMENTS – 99.6% (Cost $101,649,399) Other Assets in Excess of Liabilities – 0.4% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. GaveKal Knowledge Leaders Fund SUMMARY OF INVESTMENTS As of February 28, 2013 (Unaudited) Security Type/Country Percent of Total Net Assets Common Stocks United States 51.9% Japan 11.3% Germany 2.9% Netherlands 2.1% France 1.9% United Kingdom 1.9% Ireland 0.9% Sweden 0.8% Total Common Stocks 73.7% Short-Term Investments 25.9% Total Investments 99.6% Other Assets in Excess of Liabilities 0.4% Total Net Assets 100.0% See accompanying Notes to Financial Statements. GaveKal Knowledge Leaders Fund STATEMENT OF ASSETS AND LIABILITIES As of February 28, 2013 (Unaudited) Assets: Investments, at value (cost $101,649,399) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Fund shares redeemed Advisory fees Distribution fees - Advisor Class (Note 6) Transfer agent fees and expenses Administration fees Fund accounting fees Custody fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) Net Assets $ Advisor Class Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share $ GaveKal Knowledge Leaders Fund STATEMENT OF OPERATIONS For the Six Months Ended February 28, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $28,980) $ Interest Total investment income Expenses: Advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Distribution fees - Advisor Class (Note 6) Registration fees Shareholder reporting fees Custody fees Auditing fees Legal fees Miscellaneous Chief Compliance Officer fees Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ GaveKal Knowledge Leaders Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, 2013 Year Ended (Unaudited) August 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Advisor Class ) - Institutional Class ) ) From net realized gain: Advisor Class ) - Institutional Class ) - Total distributions ) ) Capital Transactions: Net proceeds from shares sold: Advisor Class Institutional Class Reinvestment of distributions: Advisor Class - Institutional Class Cost of shares redeemed: Advisor Class1 ) ) Institutional Class2 ) ) Net increase from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold: Advisor Class Institutional Class Shares reinvested: Advisor Class - Institutional Class Shares redeemed: Advisor Class ) ) Institutional Class ) ) Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $2,489 and $974, respectively. 2 Net of redemption fee proceeds of $4,264 and $34,760 respectively. GaveKal Knowledge Leaders Fund FINANCIAL HIGHLIGHTS Advisor Class Per share operating performance. For a capital share outstanding throughout each period. Six Months Ended February 28, 2013 Year Ended For the Period September 30, 2010* (Unaudited) August 31, 2012 to August 31, 2011 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income (loss)1 ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) - - From net realized gain ) - - Total distributions ) - - Redemption fee proceeds - 2 - 2 - 2 Net asset value, end of period $ $ $ Total return %
